Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 1 of 26
Mark Turan

Hon. Kimba M. Wood
United States District Judge
Rm. 18B

Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007-1312

October, 2018

Dear Judge Wood;

lam writing to you again with great grief. While | respect the judicial system, | am still finding it hard to believe
that Dean G. Skelos is guilty of the charges he was convicted of.

As | mentioned when | wrote to you almost 2 years ago, | have known Dean and his family for more than 17
years and have seen firsthand what a compassionate and caring man he is. He loves his family with all his
heart, especially his grandchildren, whom have given him a joyful exuberance.

As a person born with Cerebral Palsy, | have been a victim of discrimination my whole life, but when the
Senator was looking for someone to fill an opening in his office, he looked beyond my disability and hired me.
In the political world it’s easy to say that you care about people with disabilities and take photos to show it.
But Dean did more, he gave me an opportunity and for that opportunity | will always be truly grateful.

During my 9 years in his office | saw Dean work tirelessly on behalf of the residents of the 9" Senate District
and the entire State of New York. Most of all, | had a front row seat to see Senator Dean G. Skelos work to
improve the lives of the State’s most vulnerable. As the original author of Meagan’s Law, Senator Skelos has
protected children from convicted sexual predators. In addition, as New York State Senator, Dean G. Skelos has
helped to pass legislation that continues to assist senior citizens and people with disabilities throughout New
York State.

When | became a husband and a father Dean made my family feel like it was an extension of his. After leaving
the Senate nine years ago, |am proud to say that Dean and | have remained friends. He has and continues to
be very supportive of me and my endeavors.

| ask you again to please take all the good that Dean Skelos has done for New York State into consideration
during his sentencing hearing.

Thank you for your time and consideration,

Mark Turan
“ Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 2 of 26

e® Rea Apple Group

 

io

~ EXECUTIVE OFFICES Real Estate
Energy

John A. Catsimatidis - Finance
Chairman & CEO Insurance
Supermarkets

212-956-5803
jac@ragny.com

September 18, 2018

The Honorable Kimba M. Wood
United States District Court Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007-1312

Re: Dean G. Skelos
Dear Judge Wood:

Please accept this letter for your consideration in your sentencing determination of
Dean G. Skelos, recently convicted in a trial before Your Honor for violations of
official misconduct laws.

] am the Chairman and CEO of the Red Apple Group, a privately held conglomerate
active in the grocery, energy, real estate and insurance industries. I also host two
major weekly radio shows on AM 970. I am active in many community, charitable
and religious organizations.

I have known Mr. Skelos for over 25 years, as a friend, fellow leader of the Greek
American community, and as an involved businessman concerned with the issues of
state government. He is a deeply caring human being, blessed with a generosity of
spirit, and an abundance of high moral character and professional ethics.

In my associations with him, I have found him to be a highly responsible
professional. He has consistently, as a State Senator, strived to carry forth his
responsibilities as a state official with diligence and concern. He has always tried to
do “The People’s Business,” to make New York State a better place to live, work and
raise our children.

My opinion about Mr. Skelos is based upon personally observing him and knowing
many of the people he has worked with in government and throughout the larger
community.
-”

John A, Catsimatidis

Case 1:15-cr-00317-KMW ~ Document 455-2 Filed 10/12/18 Page 3 of 26

Respectfully, I do not believe that Mr. Skelos is capable of knowingly and willfully
committing any crime or otherwise doing anything that may be deemed immoral or
unethical.

He is only guilty of being a deeply loving, overly protective and concerned father to a
deeply troubled and vulnerable son.

Based on all of the above, I respectfully urge that Mr. Skelos be given a non-
incarceratory sentence, perhaps community service, where he can use his talent and
expertise to assist the community in a positive way.

I thank Your Honor for your consideration of this letter.

Respectfully yours,

     
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 4 of 26

JOHN 3. CONWAY, UT
Attorney at. Lav

if
;
Augusr T, EB
Hntromble Minha MM. Wao
: (ites! Nats Dodtisd Cootiyt |
| Reon 15
Banicl Patrigh Moyiiilan
Combo
S00 Pearl Street
‘ Now York, NY LOG. EEE?
'
! Rerun G. Skelos |
‘Pear fudge Wood, . |
Fr anvsubmitting this letter in stpport-of Dean. Skelos. r faye’ nown.anid- worked with Dean - |
since 1987, more than thisty years, | hold and will continue to hold’him.in the highest regard. Dean Skclos.
hag never disappointed me. |
\ |
i vould like-to.give you'a: itlleof my:own background. ‘Lgrew up ina family of lawyers. My |
mother, father, grandfather were all lawyers, My:sisterisia’ lawyer, Ourdaughter recently, graduated from —
izw school. My ‘father and uncle were New York: ‘State Suprome: Cotirt Justices. f ama sirong:supporter of.
| the law and the judicial systeiih !
}
Dean has done’ ott But, good for" hils district: atid the people of the Staté-of New “York. All
of tat has béen taken‘away front him: :
1
Jegislative. proces

 

legislative: career.

    

confidentiali ty for the communi ations bet \ ween a rape crisis: s bounsélor and. the: rape: wvictinh, sakes A
‘ereate-a similar: privilege: ito-that: already existing-between a patient: “anda doster, a A psych Atrist Ora: social
worker, The’ bill languished in the Rules:Conumittee in ‘1989. The bill:passed the Senate'in 1996;.1991 and
1992, F ‘inally,. due to. Dean’s perseverance, it. passed both Houses-6f the Logislaturein: 1993-and-was Signed!

Into: daw, by then’ ‘Governor: Mar 10 ‘Cuomo: br 2 ‘of. the L Ws of 1993:.

   

 

 

 

 

 

 

 
 

 

ase T°15-cr 00317-KMW Document 455-2 Filed 10/12/18 ‘Page'5 of 26

In supporting the approval of this bill, the Division for. Women of the State of New York,
wrote: . ee ge ee

“Recovery from a rape or sexual aggaull depends
upon the vietim’s ability to come to terms with

with the various feelings associated with the
assault. The assurance that the ‘communication .

between a victim and a ‘ape crisis counselor is
essential to creating a feeling of tryst’:

Through Dean’s efforts, the victims in, the State of New

trust,” for the past 23 years.

York, ‘have had that ‘talent

~ Among the other supporters of Dean’ $ legislation were the Attorney General, then Robert
Abrams, the New York State Department of Health, the Division of Probation, ‘the New York State Bar
Association, the New York State Law Enforcement Council, signed by Robert M. Morgenthau, then New

soon District Attorney. “The, NYS Division of Caiminal. Justice Services and the Crime Victims .
oar a OS, , .

ne s needed help. Even today, he |

hers ‘whenever anyo
acted, if

' Dean has always been theté to > help ot
dsons.. Their futures, will t be tragically imp

is the only male influence in lives of his two autistic grand

they are separated from Dean.

rid has s watched as children have been taken from their parents when

Our whole wo
én fo Dean’ 3 grandsoris.,

coming into the, United States. Please do not let this happe

good: for the State of New York and he has already been severely

Dean has done 's So , much
ne, has loved 1 in the 2 area af public service.

punished by the Joss of al he worked for ani

| Please do not subject him to any imprisonment.

 

, ‘Thank you fos your consideration.

 

  
 

- Sincerely, .

 

  

 

 

 

 
Case 1:15-cr-00317-KMW ‘Document 455-2 Filed 10/12/18 Page 6 of 26

The Honorable Kimba: M.Wood. |
United: States DistrictJudge.

, Daniel Patrick Moynihan:

United States Courthouse

500 Pearl:Street, — :

New York, NY

10065

Res Dean Skelos oo

 

us: during one of the: most’ difficult inn ino our lives'a as we dealt: with: a number oft issues with our daughter: yo
The. Dean Skelos we: know: and have ‘expetiencel first-hand is is a man n who is. dedicated % his: tatnlly and

 

and Gail opened ‘their’ home: and. made ‘it. 30!
environment. Dean: dedicated his: f nurturing the boys thro
“hours. playing ‘with: the’ boys.as ‘well'as reading to. theni: and, |
: common: sight: upon t itering:the’ Skelos’ home, was one of th : bo
doing’ Puzzles, playing a 'g ry jeor reading. a ‘book. ,

 
 
 
   
  

 
 

. fiome: _providing a ‘safe and: nurturing
8 loving and caring nature. Hespent
a" male are giver to them. A ‘most

: n thelr: Grandfather's ‘lap:

 

 

 
      

‘Dean has already. lost's so.much. and’ has: suffered greatly, ‘Everything, he worked foi and. achieved: for: the
State. of New York and:his constituents’ has now: been: overshadowed by | his, conviction. Now Anne and the: -
boys-have moved out of state: and itis obvious to us this eventhas caused Dean.great pain as the boys are
such an integral part of his life: as he: is an integral: part of the boy's: life; ‘Dean.and: Gail make: extraordinary
efforts to remain an integral part: of the: boy's. lives through technology mediutas such as Face Time and”
through: extended visits to o their new, iHome.

 

dedicated neighbor and friend. The. a ae alrea fy" os
‘their grandfather. as well, . ” .

 

"Eva 28 Ed Watson’

 

   
Case 1:15-cr-00317-KMW Docurent ¢ Page 7 of 26

 

PETERYOUNG

HOUSING @ INDUSTRIES @ TREATMENT
August 20, 2018

_ Honorable Kimba M. Wood, US District Judge
Daniel Patrick Moynihan US Courthouse —
500 Pearl Street ©
New York, NY 10065

Dear Judge Wood:

J am writing this letter to share with you about my relationship with Dean Skelos. I met
Dean through my role as a Volunteer Chaplain for the New York State Senate and with
my certified credentials as an Employee Assistance Specialist; I was available to any
employee wanting to speak to me about family and personal concerns.

I first met Dean more than thirty years ago when he came to the Legislature. We had
many private conversations about his son Adam. Adam was most difficult during his
temper tantrums and his ability to accept supervision. We discussed how Adam might
profit from a strong youth camp that would strengthen his need for discipline.

After years of working with troubled clients and directing several agencies, I believe
Dean did his very best for Adam.

Dean and Gail have been wonderful grandparents to their two autistic grandsons and their
mother in finding resources for their expectations. Dean and Gail are supporting them
financially with housing and more importantly all their treatment and therapists.

‘ Dean is a wonderful person and deserves leniency. From my personal experience of forty
years of working in a major leadership position in the Prison System, I am sure that
society would best benefit for him to continue to help others through community services
using his ¢ own personal experience to best benefit others.

  

Sincerely, oo
: “fy - nf se
ALN A
| 4 VV ray
fe . “ my a
Rev. Peter Gu foung |
CEO Emeritus. of

The Altamont Program, Inc, # 820 River Street, Inc.

   

 
Case 1:15-cr-00317-KN Wy da@ger PinARP Filed 10/12/18 Page 8 of 26

   

September 22, 2018

The Honorable Kimba M. Wood

United States District Judge -

Daniel Patrick Moynihan.

United States Court House

500 Pearl Street

New York, N.Y. 10066

Your Honor:

. La ani ‘wititing: this letter 0 on n behalf of ‘my. close friend Dean Skelos. “Dean: and I: ‘grew-up
together ' in Rockville Centre, and ‘He 2 and his wifé Gail,” ad. my. wife Nancy. and have.

become’ very: dear friends. over the. past’ twenty: plus: years, ‘spending many, many wee cends ne
. and. vacation times. together. In ‘many ways; We are: as, close as family. if: not closer. .

   

Dean has @ proven track record within our. community, his legislative. district, and all of .
New York State, as am honest and hard working: politician: who listens to “his people”,
shows compassion at every. turn, and has done more good than haridfuls of politicians.
before him. . His love for family, friends and. sensibility never falter.

-T do not understand: how. Dean + was Found guilty of any ¥ wrong. doings, and. Ia am. ‘certainly a
‘unable to change” the ‘court’s verdict for. him, but-T can implore mercy upon you: wien’
determining Dean’s senterice. Deati’s livelihood (and politics was his life), has been taken”
from him; his ability to practice law was taken from him; his name, his legacy.and all his:
acconiplishments have. been mitigated and minimized; in:éssence, his life was taken from

him. Over these past four. years, Pve seen a man defamed of his very essence and suffer’

beyond what most: folks:« can ever t imagine. oe

 
 

: i" ask you. to consider what Dean has already, endured. dion: these. past years, a

to consider his time: already served aS his Sentence for this verdict. 2 es ce

 
 

‘Thank you. for taking time to read: my loiter and for yout r con ssidetation of satrie:

| Respectfully submitted,

 

AK Af.
Donald R. DiBrita Sr
 

 

 

 

~ Nancy A. DiBrita

    

Dean is now a broken man with’

 

 

Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 9 of 26

September 23, 2018 .

, Th he Honorable Kimba M.. Wood |
United States District J udge oo
Daniel Patrick Moynihan -

United States Court House
500 Pearl Street -

New York, N.Y. 10066 |

Your Honor:

Lam writing in support of my dear friend, Dean Skelos, whose career in. politics. abruptly
ended. During his 30 iyear carcer in New. York State government.- Dean was totally
respected and beloved by those he served. 1 am still-approached daily by residents in his
and my hometown of Rockville Centre, New York. All are appalled and extremely
saddened that this is pappening to.such a wonderful, cating, respected and dynamic man
who has done so much 1 for so many. All have continued to offer their total support for
him in any way they can.

Since 20 15. Dean’s life. has forever changed. ‘ Oneea vibrant, sé6ctal, charming individual,
(le social interactions. His life, career, family name,
future have been destroyed. Please consider all the good that this man done and all his
accomplishments during bis 30 plus years in government and let him continue to bea

 

 

benefit and asset to society i in some type of community service rather then inaprisoniment:

Dean i ig nota criminal and’ does not deserve to serve time in n prison: Thank you fo your
consideration

Very truly yours,

Nancy a pate.

Nancy A. DiBrita
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 10 of 26

Hon. Kimba Wood

Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Dear Judge Wood:

] am writing on behalf of Dean Skelos to respectfully request your mercy and compassion as you
contemplate his sentence.

In a recent conversation with Dean, I reminded him that while he must face the reality of his
current situation, there are countless people such as myself who will be forever grateful for his
years of public service. In particular, 1 worked for Dean so I was able to get to know him as a
boss while observing his passion to serve others. As a young man in the early part of my career,
Dean spoke to me as if I was a peer and encouraged me to push past limitations. He always saw
the best in me and challenged me to challenge myself in difficult tasks. In short, he taught me to
never be afraid to make tough decisions and to enjoy the feeling of our ability to help others
through public service.

I don’t need to list to you his success in passing many laws that improved the lives of others, but
if you don’t know, Dean cared deeply for the people he served. He trusts that God has a plan for
him regardless of his circumstances and I am fully confident that once he gets past this very
difficult time, he will continue to serve others in any way that he can.

Again, I respectfully request that you consider his record of public service and his future
potential to help others and give him a lenient sentence.

Sincerely,

Michael E. Arens
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 -Page 11 of 26

Honorable Kimba Wood

U.S. District Judge

Daniel Patrick Moynihan U.S. Court House
500 Pearl Street

New York, NY 10065

Oct. 3, 2018
‘Dear Judge Wood,

We hope you will take time to read this letter on behalf of our Uncle Dean Skelos.
We are the youngest (18, 18 and 15) of all the cousins in our family. The last few
years have been difficult for all of us. Not only watching our uncle go through two
trials, we lost our last grandparent when our Papou died in 2017.

It's been very hard for us to read online and see on TV news about our Uncle
Dean. Hearing our mom tell us that he was convicted at the second trial made
us very upset. Its not easy for us to understand all of this and hear that he could
be spending years in jail. The person we see portrayed in the news is not the
person that we know and love.

Please let us tell you about our uncle. We know our Uncle Dean to be a nice,
soft-spoken person who always wants to know about us. He is interested in
what we are learning at school, our sports and where we are applying to colleges
now. If our uncle goes to jail he will miss our graduations and other celebrations
that are important to us. Uncle Dean and Aunt Gail come visit us every summer
at our beach house and they always cook our favorite BBQ food. Thinking about
him not being with us next summer or for our graduations or visiting us at college
makes us very sad. Knowing that last summer could be the last time he spends
with us in the summer was very upsetting to us.

Please show compassion when you are sentencing our Uncle Dean. Having
him do community service instead of jail as a punishment would be better
because he has always helped people when he was a state senator. Thank you
for reading our letter.

Sincerely yours,

Eleni Michelis Nikolas Michelis po
Document 455+ 2° ‘Filed 10/12/18. ‘page 12 Of: 26
_ September 10, 2018

 

 

 

 

 

 

 

 

 

 

 
 

 

 

5

sequences of their dec sions,
‘hat each case needs: to be |

*

nas undergone © over the last st couple

sf fo pin

ae

cnet. Doyle, Esq.

 

 
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 14 of 26
NORTHVILLE

NIC HOLDING CORP. 225 BROADHOLLOW ROAD, SUITE .212W, PO BOX 2937, MELVILLE, NEW YORK 11747

 

CELL 516-996-0040 OFFICE 631-753-4211 FAX 631-390-5411 email: geneb@northville.com

GENE M. BERNSTEIN
Chairman, Northville Industries Corp.
div. of NIC Holding Corp.

September 20, 2018

The Honorable Judge Kimba Wood
Daniel Patrick Moynihan US Courthouse
500 Pearl Street

NY, NY 10007

Dear Judge Wood:

| am writing on behalf of Dean Skelos, who | have known for over three decades. We first met
through his cousin, who is a college friend of mine, and | subsequently had a few interactions with him
in his position as the #2 Republican in the NYS Senate and ultimately the Majority Leader.

In the first instance | was the Chairman of the Board of Alfred University, a private school in
upstate New York which runs the world renowned NYS College of Ceramics, which a School of Art and
Design and a School of.Ceramic Engineering and Biomaterials. Quite a bit of friction developed between
some of the senior and some retired faculty members of the College on the one hand, and the private
sector of the University on the other. Dean was instrumental in helping to resolve the issues and it has
been smooth sailing since.

In the second instance, as the sponsor of a co-op in northern Manhattan | found it intriguing and
disconcerting that the Legislature passed a bill enabling single family homeowners to get a credit for
installing solar panels, but not multi-family housing. This just didn’t make any sense to me. | reached
out to Dean and he immediately recognized the inconsistency, not to mention the flaw, in the bill and
had a new bill passed that extended the credit to multi-family apartment building in the state.

In both cases he stepped up to the plate quickly and efficiently, serving the people of NY State in
these various instances. I’m sure there are many other situations over his long distinguished career
wherein he did likewise and urge your consideration of this service when deciding upon a sentence.

Respectfully submitted,

 

Gene M. Berfistein, Chairman
Northville Industries

EQ Recycled Paper
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 15 of 26

August 10, 2018

The Honorable Kimba M. Wood
United States District Judge
Daniel Patrick Moynihan
United States Court House

500 Peart Street

New York, New York 10065

Dear Judge Wood:

lam writing this letter to share with you information on Dean Skelos. It is my hope that you will find the
information relevant to issues before you.

i have known Dean Skelos for over 30 years. | worked for several Speakers in the Assembly before
ending my career with Attorney General Koppell. Dean had an unblemished career for 35 years in the
Senate. Dean cared about people, he worked very hard for his constituents, passed legislation that no
one could be denied Hospice Care; helped college students in the administrative process, etc.

Dean has two autistic grandchildren, Dean and Dylan; they have no other male role mode! in their lives!
They will be profoundly impacted if they are kept from him. Dean is financially supporting the boys and

their mother, Ann Marie, including all the costs that are part of autism treatments and therapists. These
two little boys have suffered enough! They cannot lose their Grandfather!

Please show leniency and compassion and allow Dean to continue to heip others in the community and
not waste his wonderful attributes! He is very kind, a wonderful husband to my friend Gail, and an
exceptional Grandfather to the boys.

Thank you for your consideration,

Donna Gallo Langan

    
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 16 of 26

August 2, 2018

Honorable Kimba M. Wood
United States District Judge
Room 18B

D.P. Moynihan, U.S. Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: A Request for Leniency for Dean Skelos
Dear Hon. Kimba M. Wood:

As per the enclosed correspondence to you on January 18, 2018, I have known Dean Skelos for well over
fifty years. My wife and I consider Dean and Gail Skelos dear close friends.

Today, I am pleading with you to take into your sentencing process of Dean Skelos the fact that he has an
unblemished 35-year career of public service for the people of New York State. Over the years he has
tirelessly championed the many needs of all his constituents. Dean Skelos has never, never placed his
own personal needs above his commitment to help other people, both young and old. He has never, never
changed a single one of his votes so that he would benefit financially or in any other manner.

On a compassionate note, Dean, for the past five years or so, unselfishly given so much of his person to
support, nurture and love two autistic grandsons. This attention was when they and their mother were left
without a roof over their heads. They have lived in Dean and Gail’s house for years. These boys are the
love of his life. He has never tired of being with them. He puts them to bed every night. Not only has he
supported them as a grandfather and friend, but Dean has financially provided for all the many special
needs that are required for autistic children’s treatments and the therapists.

Judge Wood, my good friend Dean Skelos has always been of unquestionable integrity throughout his
private and public life. In my opinion, just this one unintentional mistake should not cause this man of his
good reputation and honest intent to spend time in jail.

Please, your Honor, consider all the pain, suffering and penance that Dean and his family have already
experienced. I am respectfully asking you to consider my sincere request for leniency.

y; ély.vo
Baul H.
Enc: Copy of PHD/January 2016 letter

 
  
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 17 of 26

 

January 18, 2016

Honorable Kimba M. Wood
United States District Judge
Room 18B

D.P. Moynihan, U.S. Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: A Request for Leniency for Dean Skelos

Dear Hon. Kimba M. Wood:

First of all, please allow me the Liberty of introducing myself and passing on to you some of my personal
information:

9,
~~

C2
“ye

My name is Paul H. Durnan, currently 74 years of age, married 52 years to my wife Sherry Durnan.
1 am a father of 7 adult-children and now a grandfather of 16 grandchildren.

A lifelong resident of Rockville Centre, N.Y.

A graduate of Saint Agnes Cathedral Elementary School (1955) and Saint Agnes Cathedral High
School (1959) in Rockville Centre, New York

A graduate of Holy Cross College, Worcester, MA with a dual major in Philosophy and Economics.

Chairman, C.E.O. and Co-founder (with my wife Sherry) of The Durnan Group, Inc. of Rockville
Centre, NY specializing in Workers Compensation Safety Group Programs and OSHA compliance
protocols.

 
 

Chairmian o rustees (1998-2005) of Molloy College, Rockville Centre, NY. Currently

Chair-Emeritus.

Founding Trustee of Catholic Health Services of Long Island (CHSLI ) which is the seven-hospital
healthcare system of The Diocese of Rockville Centre.

Currently Chairman of The Board of Telecare Television Station in Uniondale, NY. This is the
Catholic TV station owned by the Diocese of Rockville Centre which broadcasts in over 40 states
across the country.

President of the Atlantic Beach Club in Atlantic Beach, NY.,

A Knight of The Order of Malta (1997- present)

A Knight of The Order of The Holy Sepulchre (1985- present)
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 18 of 26

Your Honor, please know my intention of mentioning all the above, pertaining to myself, I do humbly,
so as to first of all express that I very much care about my community, my church and most of all, our
society today and the world our grandchildren will grow up and live in.

Also I express my different experiences and involvements, in hopes you might recognize the various
people and lives I have met and with whom I] have known and dealt with.

I therefore would like to share how among so many of those I have experienced working with, Dean
Skelos has always stood out as such a true leader, an untiring man of public service, a fellow of great
integrity, and always a consummate gentleman.

I met Dean Skelos, thirty years ago, which I believe was the beginning of his political career. My
husband and I were introduced by a friend at a Parish gathering and we were encouraged to lend our

support to him.

The first fifteen years of our relationship were mostly comprised of following Dean’s political
career. During that time as Senator he was always so very supportive of us. There were always letters to
congratulate and encourage us on the opening of our own Insurance Agency, right in Rockville Centre, or
on celebrating our Agency’s annivers Jars past.

 
 

In the past fifteen yea ough mutual friends, Dean and his wife Gail have become very dear friends
of ours. We have shared many dinners at each other’s homes, with other friends, traveled on a wonderful
trip to Ireland together and visited each other’s beach clubs. Despite Dean’s busy schedule he always said
yes to attend our children’s weddings or special family birthday or anniversary celebrations.

In addition and more importantly, Dean has always had a faithful attachment to all his family, his wife
Gail, his son Adam, his 94 year old father Basil, his grandfather George (deceased) who owned and ran
the renowned “George’s Bakery” in our town for many years (and where Dean worked as a child), His
brothers Peter and Nicholas and sisters Penny and Stacy.

Regarding his son Adam, I know Dean has always had an untiring love for him, always hoping he
would have a family of his own someday.

My husband Paul and I have been with Adam at a number of occasions and he was always pleasant and
engaging. We do know that since Adam married his wife Ann a few years ago, they have had two children.
The first son, Dean, has been diagnosed with Autism and their second son Dylan is now showing some
similar traits. Regardless of that difficult time or the stress this may cause any family, Gail has always
expressed to me how happy she and Dean were to have the children visit and stay at their home, which
they very much enjoy.

Generally speaking, whenever or wherever we have been with Dean, it was never about himself. For
sure, there had to be pressures in his position as Senator and naturally worries that go along with family
life. But Dean always had a smile and his attention was always on those he was with, not on himself.
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 19 of 26

¢ Co-founder and Co-President of the Long Island Legatus International Chapter. An international
organization of Catholic CEO’s.

“+  Parishioner of Saint Agnes Cathedral, Rockville Centre, NY
> Eucharistic Minister
> Senior Mass Lecturer

As I have previously mentioned above, I ama lifelong resident of the Incorporated Village of Rockville
Centre, NY. As such, I have known Dean Skelos for well over 50 years. I can easily and proudly say that,
as a close friend of both Dean and Gail Skelos, I hold my head high in telling you, your Honor, that Dean
Skelos is one of the most honest and unselfish individuals I have known.

 
    

Dean never places his own personal needs ahead of the needs of others. His integrity is unquestionable
and his commitment to help other people, whether in a political venue or otherwise, are just some of Dean's
outstanding positive personal traits.

A champion for the common well-being of the citizens of Rockville Centre, Long Island, and for that
matter, all of New York State, Dean Skelos’ 30 years of public service has created a reputation of him being
a very well respected and very well admired person.

One of his most passionate efforts in the New York State Senate was to create, and help pass into law,
legislation in the state that protects young children from sexual predators. This resulted in the passage of
“Megan's Law” which requires convicted sex offenders to register themselves with the State and notify the
registry whenever they relocate. This legislation, first of its kind in the entire country, simply put, gives
parents the upper hand in protecting their children from sexual predators.

Even though I have never done business with Dean Skelos, over the years when my wife and I, along
with other friends, would go out to dinner with Dean and Gail, he would always insist that he pay for their
portion of the dinner check since he wanted to make it clear that he was not looking for any favors from
those present.

Dean Skelos has always been very dedicated to his own family and his extended family. Now, as a
grandfather, Dean has so often shown how much he loves and cherishes his two grandsons. During his
whole life, he has always been there for his family.

Judge Wood, I truly believe that my friend Dean Skelos has suffered so much already going through
the recent indictment, arrest and trial. May I respectfully ask you to consider in your sentencing decision
process all of the good this man has done for others during the past 30 years both in his personal and
political life.

Sincerely yours,

Sue

 

Paul H. Duman
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 20 of 26
Sherry lb. Durnan

August 2, 2018

Honorable Kimba M. Wood
United States District Judge
Room 18B

D.P. Moynihan, U.S, Courthouse
500 Pear! Street

New York, NY 10007-1312

Re: A Request for Leniency for Dean Skelos
Dear Hon. Kimba M. Wood:

With much respect for you and your important position as a United States District Judge, I write to you regarding the
sentencing of Dean Skelos. It is my fervent plea, prayer and hope that you might afford great leniency to my dear
friend. a

To start I would like to reiterate the stellar job Dean Skelos preformed during his thirty-five years in serving his
constituents here on Long Island in so many ways. Whether young or old, rich or poor he would reach out to anyone
who needed assistance. In his official position he passed legislation to ensure that no one be denied hospice care.

Dean also wrote and enacted, along with the mother of Megan Kanho, the “Megan Law Reform Act” that
strengthened the law in many ways so as to further protect the young from any sexual predators.

Now with all that being said, I really plead and intercede for your leniency and compassion maybe more so because
the past three years Dean and his wife Gail and family have suffered terribly with his indictment and what that
affects. Let alone dealing with an adopted son who has always been a cross to bear with his serious mental issues.
But with all that Dean and his wife took into their home their daughter-in-law, Ann Marie and their two autistic
grandsons, Dean and Dylan. He financially and mentally supported them with the additional expenses that autism
treatments require. Dean has become the father image for those two boys and really loves them very much, As they
do him.

In closing, I could not do so without mentioning that Dean Skelos who I have known for many years, is a man of
great character, integrity, kindness and generosity. It all seems so very wrong, that a man who made one wrong
judgement, a man who lead an admirable life for 35 years and never personally gained in any financial way should
be punished further. I truly know and believe he and his entire family have suffered tremendously for the past three
years.

Please, your Honor, consider all the pain, suffering and penance that Dean and all involved have already gone
through. But maybe most of all please realize the tremendous loss his two grandsons would experience without the
fatherly presence of Dean, along with his great concern for their financial support.

Please consider my sincere and urgent request for leniency.

Respectfully yours, h

Sherry L. Durnan

\}

    

Enc: Copy of SLD/January 2016 letter
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 21 of 26

Sherry lb. Durnan

January 18, 2016

Honorable Kimba M. Wood
United States District Judge
Room 18B

D.P. Moynihan, U.S. Courthouse
500 Pear] Street

New York, NY 10007-1312

Dear Hon. Kimba M. Wood:

To begin, I would like to introduce myself, my name is Sherry Durnan and J have been a resident of
Rockville Centre for 47 years. Although I have been involved with many community, church and societal
endeavors, I mention primarily that whichis a sf fnpo1 anit to me, that of being the mother of seven (now
adult) children and presently bless c yxtcen g randchildren. I spent the first 18 years of my married
life raising our children, as a stayzat home mom. When our youngest child entered kindergarten, my
husband Paul (now of 52 years) and myself opened in 1981 The Durnan Insurance Group in his hometown
of Rockville Centre. I became C.F.O. and manager of the Agency, that has grown over the past 30 years

and now is owned by two of our sons.

      
   
  
 

Also during the past 30-40 years, my husband and I were involved in many volunteer and apostolic
endeavors, in many organizations and movements, always with the hopes to enrich our community, church
and beyond.

Presently, I am the Co-Founder and Co-President of the Long Island Chapter of Legatus International
(an organization of Catholic C.E.O. and their spouses.)

I am, at present, on the Board of Directors of Catholic Charities for the Diocese of Rockville Centre. I
am also on the Board of the Equestrian Order of the Holy Sepulchre for the Archdiocese of New York (an
organization which supports the Holy Land).

I, along with my husband, belong to the Order of Malta, myself as a Dame, and together we have made .
twelve annual pilgrimages to Lourdes, France, to bring a number of sickly pilgrims and their caregivers to
seek some healing.

In my community of Rockville Centre and St. Agnes Cathedral Parish, I have been a Eucharistic
Minister for almost 30 years (helping to distribute Communion on weekdays and Sundays). I am also a
Lector for the past I 0 years, reading the Scriptures at our Masses, and a Minister of Consolation, to help
families of deceased members plan their family Funeral Mass,
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 22 of 26

In closing, I would like to share a special time with Dean, and his wife Gail at his side. Paul and I have,
in the past years, been present in Albany for Dean’s swearing in as Senator, I remember well how happy
Dean was to see his 90 year old (at that time) father be so proud of him, as were his wife Gail, brother
Peter and son Adam. And as he spoke to us you could feel the depth of sincerity Dean had in serving his
state and being a public servant. He went on to explain that although his birth mother had died when he
was two years old, his very caring Mom, who raised him was always encouraging him to become a public
servant “to give, to give back and serve others.” Dean closed with thanking her for all she had taught and

given him.

Your Honor, at this time, I would like to express my gratitude to you for taking the time to read and
listen to all that I have expressed, I have done so with great sincerity in hopes you may understand how
fervently I ask or request that you might please consider leniency when it comes to the sentencing of our
friend Dean Skelos and his son Adam.

In his thirty years as a Senator of New York State, he has done so much good for so many people,
young and old, rich and poor, disabled or handicapped, especially here in his district on Long Island.

I truly know and believe he and his entire family has already suffered tremendously in so many ways.
They have watched a “favorite son” be ridiculed rificized, demoralized and belittled by the media or by
those who hold little or no respect for any.figure/in ‘public office.

(ey

Along with that I know Dean andGrail have experienced great pain knowing Dean’s very well respected

family name here in Rockville Centre for a number of generations has been so demeaned.

    
 
 

   

And lastly, the total loss of his whole 30 year political career and all the good he has done as a public
servant weigh heavily in their hearts and lives.

Please, your Honor, consider all the pain, suffering and penance that has already been experienced
by all involved. I then, would be greatly appreciative if you could please consider my sincere and urgent
request for leniency.

Respectfully yours,

Sherry L. Durnan
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 23 of 26
DOUGLAS MARCuSs, M.D.

151 Broadway * Amityville, NY 11701 34 Elm Street « Great Neck, NY 11021
(631) 691-1333 * Fax (631) 691-1334 (516) 773-3320 © Fax (516) 487-7218

August 1, 2018

United States District Court
Southern District Of New York
Probation Office

White Plains, NY 10601

Attn: Katrina Minus-Shephard

Re: Dean Skelos DOB: 02/16/48

To Ms. Minus-Shephard:

 
Case 1:15-cr-00317-KMW Document 455-2 Filed 10/12/18 Page 24 of 26

 

Sincerely,

GW

Douglas Marcus, MD

Ce: G. Robert Gage, JR

Bernard W. Ozarowski, III
anstenilie
4146 Trini

Kat rina. Minus
“United States C

| 300 Quarropas Sure
White Plain sg NAV

Ke Dean S

Dear Ms. Minus-Shepard, we

 
 

 

United siates €

00 Qnarrope

Vite Plaras, N

 

 
